STATUS
A response after final was submitted 2/10/2021 including an AFCP 2.0 request.  The after final response was considered and the corresponding interview under AFCP 2.0 guidelines with Applicants’ representatives was held 3/17/2021.  Proposed claim amendments which would overcome the pending rejections was agreed to and submitted by Applicants in the Supplemental amendment mailed 3/19/2021.  
The claims submitted with the original after final response on 2/10/2021 have not been entered.  The claims from the Supplemental amendment received 3/19/2021 have been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Ye on 3/23/2021.
The application has been amended as follows: 
Claim 1:

simultaneously or separately administering to the subject an effective amount of a first composition and an effective amount of a second composition,
wherein the first composition is consisting of
(i) purified n-butylidenephthalide (BP) and
(ii) a pharmaceutically acceptable carrier, an adjuvant and/or an additive, and
the second composition is consisting of
(i) an adipose stem cell and
(ii) a pharmaceutically acceptable carrier, an adjuvant and/or an additive
wherein said increased expression is increased in comparison with a corresponding expression of the stem cell in a subject without being administered with a phthalide, and
wherein the method is for at least one of treating amyotrophic lateral sclerosis and delaying the onset of amyotrophic lateral sclerosis; and
wherein the second composition is administered at an amount of about 2 x 106 cells/site via intracerebral injection and the first composition is administered in an amount of about 500 mg purified BP/kg-body weight at day 0 of treatment, and
the first composition is administered at an amount of about 500 mg purified BP/kg-body weight per day via oral administration for days 1-30 of treatment, and 
6 cells/site via intravenous injection at day 30 of treatment.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Although the administration of n-butylidenephthalide for the treatment of ALS has been proposed (see discussion of Lin et al. US 2014/0045765 in prosecution history) and the administration of mesenchymal stem cells for the treatment of ALS has been proposed (see discussion of Varney et al. WO 2009/111030 in prosecution history), Applicants claimed method comprising a specific administration schedule of adipose-derived mesenchymal stem cells (ADSCs) and n-butylidenephthalide (BP) allows the n-butylidenephthalide to increase the expression of factors (telomerase, BDNF, SDF1, CXCR4 and other immune regulatory factors) known to be important in the therapeutic effect of the cells thereby increasing the effectiveness of the administered cells.  Applicants’ claimed method is novel and non-obvious over the disclosures of the prior art because the prior art does not teach the co-administration of BP with ADSCs wherein the BP increases the expression of therapeutic factors in the ADSCs.  In addition, the claimed method appears to provide unexpected survival of ALS mouse model animals receiving the claimed treatment as compared to animals receiving either butylidenephthalide treatment alone or ADSC treatment alone (Original disclosure, Examples 2-3, [0063-70]; Remarks, 9/16/2020, pp. 6-8); hence, the claims are additionally novel and non-obvious in view of the secondary consideration of unexpected results.

With the Examiner’s amendment set forth above, the claims are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1, 13 and 26 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                             

/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651